Title: To James Madison from Richard Söderström, 5 March 1806 (Abstract)
From: Söderström, Richard
To: Madison, James


                    § From Richard Söderström. 5 March 1806, Washington. “In behalf of Bd: Nootnagel, Schwarts and Roques, Henkel & Enibeke, Rucker & Westphalen, Rucker and Wortman, William Peltzer & Ferdinand Peltzer, Johann Schuckmaker, Benecke and Co. and Johann Gottard Martens, Residents and Citizens of the Free Imperial City of Hamburg, and owners of the Cargo of the Danish Brign. Henrick, and as their Agent, I have the honor to address you for the purpose of respectfully Solliciting your attention, and through you that of the American Government to the particulair merits and circumstances of the Claim. In all the Steps here to fore taken In this affair, the owners of the Henricks Cargo have united with the owner of the Vessel, a Danish Subject, In such measurs as were deemed proper for obtaining redress, because their Claims, tho’ Intirely distinct in themselves appear’d to Stand on the same Ground, But a Circumstance has lately occurred, which produces a most important distinction between these two Claims, and renders it indispensible for the owners of the Cargo to pursue Seperate measures, for obtaining that payment, their right to which is concieved to have been explicitly and repeatedly Aknowledged.
                    “An Officer who Served in the Navy of the United States during their War with

England has brought before the Government a Claim for damages Alledged to have Sustained in consequence of the Act of the Danish Government, In delivering up to the English some prizes, which had been brought by him into a port of Norway, and it has been Contended that the restitution due for the Brig Henrick and her Cargo, ought to be rendered dependent on that Claimed from the Danish Government for this injury.
                    “In to the proprity of this principle as far as it relates to the Brig Henrick, the property Of a Danish Subject, it is not now, and cannot be necessary for me to enquiere Nor do I feel disposed to Call in question the Justice, of Compelling Danish Subjects to depend for restitution from this Government on the Granting of that which may be due from their Government.
                    “But with what propriety can this principle be applied to Citizens of Hamburg, an independent State, in no manner connected with the Danish Government, with what justice can Citizens of that State, be made responsible for the acts of a foreign Government, which has no controul over their Conduct, nor any particular Interest in their welfare.
                    “It may reasonably be concieved that a desire to facilitate the Restitution Claimed by it’s own Subjects, from this Government, may be a Motive with the Government of Denmark for making restitution to american Citizens, But what Ground can there be for attributing to that Government, or expecting from it, a particular desire to promote their Interest to, or a disposition to make Sacrifices for supporting the Right of foreign Merchants, who from their local Situation and other Circumstances, are more likely to be considered by it as rivals in trade than as friends.
                    “To order the payment, under whatever Conditions, is an admission that the Claim in itself is Just, If Just it ought to be paid, unless some Conduct of the Claiment, or perhaps of the Government to which it belongs, should authorize the withholding of payment, what Conduct alledged against the Citizens or Government of Hamburg, which ought to produ[c]e this effect? none.
                    “But it is said that the King of Denmark owes a Debt: to some American Citizens, which he delays to paye Grant this to be so, does it follow that the property of Citizens of Hamburg can be arrested or detained, to pay a Debt: of the King of Danmark?
                    “I cannot, Sir, but Indulge the belief that the Circumstances of these two Claims having been thus far blended together in their prosecution, has led to the inadvertent adoption of an opinion that they might both with equal propriety be subjected to this condition of payment: and the Honor and justice of the American Government Authorize me to hope, that when the Merits and distinct Nature of the Claim which I now have the Honor to urge shall be Seperately considered, It will be seen and admitted not to come with in the principle on which the condition in question is founded, and consequently to be intitled to immediate, and unconditional provision.
                    “Permit me therefore, Sir, most respectfully to request, that you will be pleased to take this Matter into consideration, and to take Such Steps concerning it as Justice shall seem to require.
                    “And I trust you will be pleased, not to think it improper for me to observe,

that as Congres⟨s⟩ have to this moment acted on this Case on the Masages of the Presidents of the United States and your report, It would be very wrong of me if I should at this moment interfere as directed by the owners of the Cargo, And I hope you will so kind as to accept of this excuse for my addressing you at this time in behalf of them.”
                